DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because figures 2 and 10 are blurry.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 2 is objected to because of the following informalities: 
 In line 6 the claim states “with axis” it should read “with an axis”.  
In line 7 the claim states “with axis” it should read “with an axis”.  
In line 23 the claim states “with axis” it should read “with an axis”.  

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claim 2 recites the limitation "the lower section of the screw rod" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the middle threaded hole" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the middle hole" in lines 18-19.  There is insufficient antecedent basis for this limitation in the claim.
2 recites the limitation "the top wall" in line 21.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the upper part" in line 22.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the cavity" in line 23.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the top wall of the cavity" in line 24.  There is insufficient antecedent basis for this limitation in the claim.
In line 33, the claim reads “feedback of rotary movement amount.” This is poor English and should read “feedback of the amount of rotary movement.” 
Claim 2 recites the limitation "the sidewall" in line 43.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the lower part" in line 56.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the upper part" in line 56.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the threaded hole" in line 60.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the upper part" in line 60.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the first marker" in line 65.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the second marker" in line 65.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the third marker" in line 65.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the three connecting holes" in line 66.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the fourth marker" in line 68.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the fifth marker" in line 68.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the sixth marker" in line 68.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the three connecting holes" in line 69.  There is insufficient antecedent basis for this limitation in the claim.


Claim 3 recites the limitation "the long shaft" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the upper part" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the other two short shafts" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the cavity of the lower part" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the inner ring" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the upper section" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the top" in line 12.  There is insufficient antecedent basis for this limitation in the claim. It is also unclear if “the top” is a separate part from “the upper section.”
Claim 3 recites the limitation "the threaded connection" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the threaded connection" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the internal thread" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the inner hole" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the lower part" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the generatrix direction" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the head end" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
In claim 4, line 10, the claim states “a removable rod” it is unclear if this is a different removable rod from claim 2.
Claim 4 recites the limitation "the inner hole" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the upper and lower edges" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the lower part" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the generatrix direction" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the head end" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
In claim 4, line 9, the claim states “a removable rod” it is unclear if this is a different removable rod from claim 2.
Claim 9 recites the limitation "the upper and lower edges" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (US Patent 6,030,386) in view of Bordeaux et al. (US Pub 2016/0022314) and in view of Mullaney (US Patent 10,856,908).
With respect to claim 2, Taylor discloses a parallel external fixator (see figs 1, 2 and 4 below) for fracture reduction for realizing a fracture reduction method comprising a proximal fixation ring (fig 1, 3) and a distal fixation ring (fig 1, 4) provided below the proximal fixation ring, the proximal fixation ring and the distal fixation ring having the same ring structure (fig 1), six protrusions (see fig 1 below) being uniformly provided at an interval on the sidewall of the ring structure, a plurality of inner ring connecting holes (See fig 1 below) with axis in a vertical direction being uniformly provided at an interval in the entire ring structure, and outer ring connecting holes (see fig 1 below) with axis in the vertical direction being uniformly provided at an interval in the six protrusions, six struts (fig 8 shows 6 struts) with the same structure being provided between the proximal fixation ring and the distal fixation ring, the six struts being freely configured according to the following rules that: the first strut to the sixth strut are sequentially provided around the circumferential direction of the fixation ring, and every two adjacent struts are not in parallel with each other and do not intersect with each other (fig 8), wherein: each strut comprises a spherical hinge (fig 2, 10) a driving joint (fig 2, 7, 8) and a universal hinge (fig 2, 9) which are sequentially connected from top to bottom; the driving joint is a screw mechanism (Fig 2, 7), the lower screw section of the screw rod (fig 2, 8) sequentially inserts into the middle threaded hole of a driving nut (Fig 2, 7) and the middle hole of a sliding sleeve (fig 2, 6), the screw rod and the driving nut form a screw pair (fig 4); the driving nut comprises a cylindrical part (see fig 4 below), a boss (see fig 4 below) with a diameter smaller than that of the cylindrical part is provided on the top wall of the Page 2 of 8Attorney Docket No. 13000.023USN cylindrical part, the upper part of the sliding sleeve is inserted in the cylindrical part and is in rotary fit with the inner wall of the cavity of the cylindrical part (fig 4), a plurality of steel ball holes (fig 4, 38) with axis in the vertical direction are uniformly provided at an interval in the circumferential direction on the top wall of the cavity of the cylindrical part, a spring hole (fig 4, 37) corresponding to a steel ball hole (fig 4, 38) is provided in the top surface of the sliding sleeve, a spring (Fig 4, 40) is mounted in the spring hole, the bottom end of the spring is connected with the bottom wall of the spring hole and a steel ball (fig 4, 41) is fixed at the top end of the spring, the depth of the steel ball hole is smaller than the radius of the steel ball (Fig 4), and when the driving nut is rotating, the steel ball is periodically and partially embedded into or withdrawn from the steel ball hole under the effect of the spring to provide a vibration tactile feedback of rotary movement amount (col. 9, ll. 24-39); an observation slot (fig 2, 29) is provided along the axial direction of the sidewall of the sliding sleeve, and a telescoping scale mark (Fig 2, 30)  is provided along the axial direction of the sliding sleeve on the sidewall alongside the observation slot; an axial scale mark (see fig 2 below) is provided along the axial direction of the sliding sleeve at the top end of the observation slot, the lower section of the screw rod is provided with a pin shaft (fig 2, 28), and the pin shaft is inserted into the observation slot and is capable of sliding relative to the observation slot (fig 2); the head face of the pin shaft is provided with a transverse scale mark (See fig 4 below), the transverse scale mark and the telescoping scale mark are provided matching each other to indicate the elongation or shortening Page 3 of 8Attorney Docket No. 13000.023USN value of the strut length (fig 2); a circumferential scale mark (see fig 2 below) is provided on the outer wall of the boss of the driving nut, the circumferential scale mark and the axial scale mark are provided matching each other to indicate the rotation value of the driving nut (fig 2) relative to the sliding sleeve, and a threaded shaft (fig 3, 24) at the lower part of the universal hinge inserts into an outer ring connecting hole or an inner ring connecting hole in the distal fixation ring and is fixedly connected with the distal fixation ring through a nut (Fig 3, 21).

    PNG
    media_image1.png
    936
    745
    media_image1.png
    Greyscale

Taylor does not disclose a quick-mounting component the lower part of the sliding sleeve is connected with the upper part of a removable rod through the quick-mounting component, the upper part of the removable rod has a circle mark, the lower part of the removable rod is provided with an external thread, the external thread of the removable rod and the threaded hole in the upper part of a universal hinge form a threaded connection, and Taylor does not disclose an external thread is provided on the outer wall of the sliding sleeve located at the bottom of the cylindrical part, a locking ring sleeves the cylindrical part of the driving nut , and the lower end of the locking ring and the external thread on the sliding sleeve form a threaded connection; a groove is provided in the inner wall of the cavity at the upper end of the locking ring and is embedded with a gasket, the gasket sleeves the boss of the driving nut and is in sliding contact with the top wall of the cylindrical part to limit the axial movement of the driving nut, the locking ring is capable of pressing the gasket or loosening the gasket by rotating the locking ring, and makes the driving joint locked or adjustable; and Taylor does not disclose the first marker, the second marker and the third marker are respectively connected into the three connecting holes which are not connected with any parts and are distantly separate from each other in the proximal fixation ring, and the fourth marker, the fifth marker and the sixth marker are respectively connected into the three connecting holes which are not used and are distantly separate from each other in the distal fixation ring; the six markers have the same structure, which respectively comprise a marker ball with an internal threaded hole and a marker pin shaft in threaded connection with the marker ball, the marker pin shaft is inserted into and fixedly connected with the connecting hole, the marker ball is made of a metal material, and the marker pin shaft is made of a plastic material.
Bordeaux discloses a quick-mounting component (fig 6A, 280, 290) the lower part of the sliding sleeve is connected with the upper part of a removable rod (fig 6A, 60) through the quick-mounting component, the upper part of the removable rod has a circle mark (See fig 6A below), the lower part of the removable rod is provided with an external thread (fig 6A, 78), the external thread of the removable rod and the threaded hole in the upper part of a universal hinge form a threaded connection(fig 6A, 310 and 74) to allow for a quicker and free translation of the components (paragraph 149).
Bordeaux discloses an external thread (fig 6A, 82) is provided on the outer wall of the sliding sleeve located at the bottom of the cylindrical part, a locking ring (fig 6A, 190) sleeves the cylindrical part of the driving nut (fig 6A, 272), and the lower end of the locking ring and the external thread on the sliding sleeve form a threaded connection (Fig 6B, 264); a groove (below the threads 264) is provided in the inner wall of the cavity at the upper end of the locking ring and is embedded with a gasket (fig 6A, 500), the gasket sleeves the boss of the driving nut and is in sliding contact with the top wall of the cylindrical part to limit the axial movement of the driving nut, the locking ring is capable of pressing the gasket or loosening the gasket by rotating the locking ring, and makes the driving joint locked or adjustable (paragraph 141) to securely translatively fix the sleeve (paragraph 141). 

    PNG
    media_image2.png
    636
    549
    media_image2.png
    Greyscale
Mullaney discloses the first marker, the second marker and the third marker (fig 64, 302 top three markers) are respectively connected into the three connecting holes which are not connected with any parts and are distantly separate from each other in the proximal fixation ring (fig 64), and the fourth marker, the fifth marker and the sixth marker (fig 64, 302 bottom three markers) are respectively connected into the three connecting holes which are not used and are distantly separate from each other in the distal fixation ring; the six markers have the same structure (fig 64), which respectively comprise a marker ball (Fig 64, 307) with an internal threaded hole and a marker pin shaft (fig 64, 395) in threaded connection with the marker ball(fig 68, 302 col. 21, ll. 35-45, heads are threadably coupled), the marker pin shaft is inserted into and fixedly connected with the connecting hole (fig 68) to provide identification and correct positioning or orientation during imaging (col. 21, ll. 8-20). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Taylor to include a quick-mounting component the lower part of the sliding sleeve is connected with the upper part of a removable rod through the quick-mounting component, the upper part of the removable rod has a circle mark, the lower part of the removable rod is provided with an external thread, the external thread of the removable rod and the threaded hole in the upper part of a universal hinge form a threaded connection in view of Bordeaux in order to allow for a quicker and free translation of the components and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Taylor to include an external thread is provided on the outer wall of the sliding sleeve located at the bottom of the cylindrical part, a locking ring sleeves the cylindrical part of the driving nut , and the lower end of the locking ring and the external thread on the sliding sleeve form a threaded connection; a groove is provided in the inner wall of the cavity at the upper end of the locking ring and is embedded with a gasket, the gasket sleeves the boss of the driving nut and is in sliding contact with the top wall of the cylindrical part to limit the axial movement of the driving nut, the locking ring is capable of pressing the gasket or loosening the gasket by rotating the locking ring, and makes the driving joint locked or adjustable in view of Bordeaux in order to securely translatively fix the sleeve and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Taylor to include the first marker, the second marker and the third marker are respectively connected into the three connecting holes which are not connected with any parts and are distantly separate from each other in the proximal fixation ring, and the fourth marker, the fifth marker and the sixth marker are respectively connected into the three connecting holes which are not used and are distantly separate from each other in the distal fixation ring; the six markers have the same structure, which respectively comprise a marker ball with an internal threaded hole and a marker pin shaft in threaded connection with the marker ball, the marker pin shaft is inserted into and fixedly connected with the connecting hole in view of Mullaney in order to provide identification and correct positioning or orientation during imaging.
With respect to claim 2, Taylor in view of Bordeaux and in view of Mullaney discloses the claimed invention except for the marker ball is made of a metal material, and the marker pin shaft is made of a plastic material. Mullaney does state that the ball should be radiologically visible (col. 21, ll. 46). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the marker ball is made of a metal material, and the marker pin shaft is made of a plastic material since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Allowable Subject Matter
Claims 3-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20210000508 A1 discloses an external fixator with universal hinges
US 20170354439 A1 discloses an external fixator with universal hinges
US 8444644 B2 discloses an external fixator with universal hinges
US 20070055234 A1 discloses an external fixator
US 20160066956 A1 discloses an external fixator with hinges	
US 9717530 B1 discloses an external fixator
US 10751089 B2 discloses an external fixator with universal hinges
US 8906021 B1 discloses an external fixator with universal hinges
US 4308863 A discloses an external fixator with universal hinges	
US 20110208187 A1 discloses an external fixator with universal hinges and locking ring
US 20130041288 A1 discloses an external fixator with universal hinges and a quick connection
US 20120041439 A1 discloses an external fixator with universal hinges
US 20040068187 A1 discloses an external fixator with markers
US 20030191466 A1 discloses an external fixator with universal hinges
US 20180214181 A1 discloses an external fixator with universal hinges
US 20130204248 A1 discloses an external fixator with universal hinges
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.J.C/Examiner, Art Unit 3773                                                                                                                                                                                                        /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773